DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No 10,182,297.  Although the claims at issued are not identical, they are not patentably distinct from each other because all the claims 2-11 in the pending application are broader than the ones in the issue patent such that all the claimed limitations are transparently found in claims 1-6  of U.S. Patent No. 10,182,297 with obvious wording variations. Thus, the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims. 
The following table is an example to compare claim 2 pending application and  claim 1 of U.S. Patent No. 10,182,297 .

Pending Application 17/383,615
U.S. Patent No. 10,182,297
2.  A backplate for an ultrasonic transducer, comprising: a first surface having a surface area configured to face a vibrator film of the ultrasonic transducer; and a plurality of depressions formed in the surface area, wherein the plurality of depressions have walls with steep angle portions extending toward deepest parts of the respective depressions and shallow angle portions extending toward upper edges of the respective depressions, the shallow angle portions being configured to increase an amount of the surface area near the vibrator film.  


1. A backplate for use in an ultrasonic transducer, the ultrasonic transducer including a vibrator film layer, comprising: a first surface configured to face the vibrator film layer; and a plurality of depressions formed on the first surface, wherein at least some of the plurality of depressions include opposing sides with upper surfaces having cross-sectional contours with substantially equal varying slopes to allow an increased area of the first surface of the backplate to be near the vibrator film layer, wherein one or more of the plurality of depressions have one or more walls with one or more radiused, sloped, inclined, or angled portions, wherein one or more of the walls include a shallower sloped, inclined, or angled portion at, near, or toward the upper surfaces of the respective depressions, and a steeper sloped, inclined, or angled portion at, near, or toward the deepest parts of the respective depressions, and wherein at least part of the shallower sloped, inclined, or angled portion of at least one of the walls is approximately parallel to the vibrator film layer at, near, or toward the upper surfaces of the respective depressions.


	As shown in table above, the bold section in claim 2 of pending application can be found in the bold section of claim 1 of U.S. Patent No. 10,182,297. Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would recognize that they are not patentably distinct from each other. Accordingly, claims 2-11 of pending application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6  of U.S. Patent No. 10,182,297  for the reasons as stated above. See In re Van Ornum and Stang, 214 USPQ 761.

Claims 2-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No 11,076,242.  Although the claims at issued are not identical, they are not patentably distinct from each other because all the claims in the pending application are broader than the ones in the issue patent such that all the claimed limitations are transparently found in claims 1-6  of U.S. Patent No. 11,076,242 with obvious wording variations. Thus, the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims. 
The following table is an example to compare claim 2 pending application and claim 1 of U.S. Patent No. 11,076,242.

Pending Application 17/383,615
U.S. Patent No. 11,076,242
2.  A backplate for an ultrasonic transducer, comprising: a first surface having a surface area configured to face a vibrator film of the ultrasonic transducer; and a plurality of depressions formed in the surface area, wherein the plurality of depressions have walls with steep angle portions extending toward deepest parts of the respective depressions and shallow angle portions extending toward upper edges of the respective depressions, the shallow angle portions being configured to increase an amount of the surface area near the vibrator film.  

1. A parametric audio system for generating at least one airborne audio beam, comprising: at least one audio signal source configured to provide at least one audio signal; at least one signal conditioner configured for receiving the at least one audio signal and for nonlinearly processing the audio signal to provide at least one pre-distorted signal; a modulator configured to receive the pre-distorted signal and to convert the pre-distorted signal into ultrasonic frequencies; and at least one ultrasonic transducer configured to receive the converted signal and to project the converted signal through the air along a selected path, thereby inverting distortion in the projected signal and regenerating the audio signal along at least a portion of the selected path with reduced net distortion, wherein the at least one ultrasonic transducer includes: a vibrator film layer; and a backplate disposed against the vibrator film layer, wherein the backplate includes a plurality of depressions formed on a surface thereof facing the vibrator film layer, and wherein at least some of the plurality of depressions include opposing sides with upper surfaces having cross-sectional contours with substantially equal varying slopes to allow an increased area of the surface of the backplate to be near the vibrator film layer.



	As shown in table above, the bold section in claim 2 of pending Application can be found in the bold section of claim 1 of U.S. Patent No. 11,076,242. Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would recognize that they are not patentably distinct from each other. Accordingly, claims 2-11 of pending Application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,076,242 for the reasons as stated above.  See In re Van Ornum and Stang, 214 USPQ 761.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163. The examiner can normally be reached 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN D NGUYEN/Primary Examiner, Art Unit 2699